 Case 4:20-cv-00363-SDJ Document 35 Filed 09/11/20 Page 1 of 3 PageID #: 273




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 CHRISTOPHER LOCKE, ET AL.                §
                                          §
 v.                                       § CIVIL ACTION NO. 4:20-CV-363
                                          §
 KYLE THOMAS, ET AL.                      §

                    MEMORANDUM OPINION AND ORDER

      Before the Court is the Parties’ Joint Motion to Sever. (Dkt. #34). Having

reviewed the motion and the relevant law, the Court finds the Joint Motion to Sever

should be GRANTED.

                                   I. BACKGROUND

      As stated in the parties’ Joint Motion, this case involves two discrete actions.

First are the claims by all Plaintiffs against Defendants Kyle Thomas, Collin County,

Stephanie Dunn, Jamie Cook, and Bryce Thompson arising from allegations that

Thomas inappropriately touched, rubbed, or grabbed the Plaintiffs (the “Thomas

Claims”). Second are the claims brought solely by Plaintiff Matthew Peters against

Defendants Mickey Frizell, Krystal Camp, Southwest Corrections Medical Group,

Inc. (“Southwest”), and Collin County arising from allegations that Frizell, a Collin

County employee, used excessive force against Peters and that Camp and Southwest

then denied Peters adequate health care following this incident (the “Frizell Claims”).

                                II. LEGAL STANDARD

      Federal Rule of Civil Procedure 21 states that “the court may at any time, on

just terms, add or drop a party [or] sever any claim against a party.” Rule 21

                                          1
 Case 4:20-cv-00363-SDJ Document 35 Filed 09/11/20 Page 2 of 3 PageID #: 274




severance “creates two separate actions where previously there was but one.” United

States v. O’Neill, 709 F.2d 361, 368 (5th Cir. 1983). After severance, “a court may

render a final, appealable judgment in either one of the resulting two actions

notwithstanding the continued existence of unresolved claims in the other.” Id. The

district court has broad discretion to sever claims or parties. In re Rolls Royce Corp.,

775 F.3d 671, 680 (5th Cir. 2014), cert. denied, 136 S. Ct. 45 (2015); Applewhite v.

Reichhold Chems., Inc., 67 F.3d 571, 574 (5th Cir. 1995); Brunet v. United Gas

Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994).

                                    III. DISCUSSION

      The Court looks to Federal Rule of Civil Procedure 20 to determine whether

parties are misjoined and severance is just. Estate of I.C.D. v. Beaumont Indep. Sch.

Dist., No. 1:18-CV-137, 2020 WL 1031126, at *2 (citing Acevedo v. Allsup’s

Convenience Stores, Inc., 600 F.3d 516, 521 (5th Cir. 2010)) (other internal citations

omitted). Under Rule 20, joinder of defendants to an action is proper where the claims

against those defendants arise out of “the same transaction, occurrence, or series of

transactions or occurrences” as the other claims in the action and where “any question

of law or fact common to all defendants will arise in the action.” FED. R. CIV. P. 20(a)).

      Here, the Plaintiffs and Defendants agree that the Frizell Claims “can and

should be severed” from the Thomas Claims. Specifically, the parties agree that the

Frizell Claims “do not arise out of the same transaction or occurrence” as the Thomas




                                            2
 Case 4:20-cv-00363-SDJ Document 35 Filed 09/11/20 Page 3 of 3 PageID #: 275




Claims and that “the questions of law and fact” in the Frizell Claims are not common

to those in the Thomas Claims.

      The Court agrees. Collin County is the only common defendant between the

Frizell Claims and the Thomas Claims. No allegations exist tying Defendants Frizell,

Camp, and Southwest to the Thomas Claims. Thus, keeping them joined to the

Thomas Claims runs afoul of Rule 20. The simplest solution, and the just solution

under Rules 20 and 21, is to sever the Frizell Claims from the Thomas Claims.

                                  IV. CONCLUSION

       For all these reasons, it is therefore ORDERED as follows:

      1.      The Parties’ Joint Motion to Sever (Dkt. #34) is GRANTED;

      2. .    Under Federal Rule of Civil Procedure 21, the Frizell Claims—those

claims by Peters against Defendants Frizell, Camp, Southwest, and Collin County

arising out of the allegations of excessive force by Frizell and subsequent

mistreatment by Camp and Southwest—are SEVERED from this action and shall

be tried separately; and

      3.      The Frizell Claims are to be docketed by the clerk’s office under a new

cause number in this Court.

             So ORDERED and SIGNED this 11th day of September, 2020.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE



                                          3
